            Case 2:19-bk-14693-BR                   Doc 21 Filed 05/31/19 Entered 05/31/19 10:10:43                                      Desc
                                                     Main Document    Page 1 of 4


 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Jody L. Rodenberg
 Sommerman, McCaffity, Quesada & Geisler, L.L.P.
 3811 Turtle Creek Blvd., Suite 1400
 Dallas, TX 75219
 214-720-0720 (Telephone)
 214-720-0184 (Facsimile)
 TX State Bar No. 24073133
 jrodenberg@textrial.com




 Attorney for: Jerome Vangheluwe and Joel Vangheluwe

                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
                                                                             CASE NO.:2:19-bk-14693-BR
 Got News, LLC
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 7




                                                              Debtor(s).


                                                                                       APPLICATION OF NON-RESIDENT
                                                                                         ATTORNEY TO APPEAR IN A
                                                                                        SPECIFIC CASE [LBR 2090-1(b)]
                                                             Plaintiff(s).
                                    VS.




                                                                                        [No hearing required per LBR 2090-1(b)(6)]
                                                         Defendant(s).


1. I, Jody L. Rodenberq                                                                                , apply to the
   court under LBR 2090-1(b) for permission to appear and participate in the above-entitled action on behalf of the
   following named party, by whom I have been retained (specify name of party):
    Jerome Vangheluwe and Joel Vangheluwe


2. I have paid the required fee specified in LBR 2090-1(b)(5) to the United States District Court and have attached a
   copy of the receipt.




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                   F 2090-1.2.APP.NONRES.ATTY
            Case 2:19-bk-14693-BR                   Doc 21 Filed 05/31/19 Entered 05/31/19 10:10:43                                      Desc
                                                     Main Document    Page 2 of 4

3. I am a lawyer with the following law firm (specify name and address of law firm):
     Sommerman, McCaffity, Quesada & Geisler, L.L.P.
     3811 Turtle Creek Blvd., Suite 1400, Dallas, TX 75219

4. I am a member in good standing and eligible to practice before the following courts and admitted to practice on the
   following dates (specify name of each such jurisdiction and my date of admission to practice in each such jurisdiction):
    All Texas State Courts and United States District Courts for the Eastern and Northern Districts of Texas

5. I am not a resident of, nor am I regularly employed, engaged in business, professional or other activities in the state of
   California. I am not currently suspended or disbarred in any court.

6. I have concurrently or within the past 36 months made pro hac vice applications to this court in the following actions:


                                                                                                   Date of
            Court                Case Number                     Title of Action                                       Disposition of Application
                                                                                                 Application




7. I  rihave I5Z, have not been disciplined by any court or administrative body J disciplinary proceedings are
   pending; details are as follows:




    I ri resigned El did not resign                while disciplinary proceedings were pending.

8. I certify that I have read the LBRs, the FRBP, the F.R.Civ.P., and the F.R.Evid., in their entirety.

9. I designate the following person of the following law firm, who is a member of the bar of this court and maintains an
   office in this district for the practice of law, as the attorney with whom the court and opposing counsel may readily
   communicate regarding the conduct of this case, and upon whom papers may be served;

    Name of attorney (Designee):
    Paul B. Derby
    Name and address of law firm, or residence address:
    Skiermont Derby LLP
    800 Wilshire Blvd., Suite 1450
    Los Angeles, CA 90017

    Telephone number of law firm: 213-788-4501




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                   F 2090-1.2.APP.NONRES.ATTY
            Case 2:19-bk-14693-BR                   Doc 21 Filed 05/31/19 Entered 05/31/19 10:10:43                                      Desc
                                                     Main Document    Page 3 of 4

10. I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



Date: 05/31/2019



                                                                                       nature of applicant


                                                                                  Jody L. Rodenberg
                                                                                  Printed name of applicant


                                                            CONSENT OF DESIGNEE

I consent to the foregoing designation.


Date: 05/31/2019



                                                                                  Signature of Designee


                                                                                  Paul B. Derby
                                                                                  Printed name of Designee




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 3                                   F 2090-1.2.APP.NONRES.ATTY
        Case 2:19-bk-14693-BR                      Doc 21 Filed 05/31/19 Entered 05/31/19 10:10:43                                      Desc
                                                    Main Document    Page 4 of 4

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
SKIERMONT DERBY LLP, 800 Wilshire Boulevard, Suite 1450, Los Angeles, California 90017

A true and correct copy of the foregoing document entitled: APPLICATION OF NON-RESIDENT ATTORNEY TO
APPEAR IN A SPECIFIC CASE [LBR 2090-1(b)] will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  05/31/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
John N. Tedford, jtedford@dgd k.com (counsel for Debtor Got News, LLC)
Larry D. Simons, larry@lsimon slaw.com (counsel for Trustee Wesley H. Avery)




                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/31/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

U.S. Trustee
United States Trustee (LA)
915 Wilshire Boulevard, Suite 1850
Los Angeles, California 90017



                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 05/31/2019           Mane Sardaryan
 Date                        Printed Name                                                        Signature
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 4                                   F 2090-1.2.APP.NONRES.ATTY
